Citation Nr: 1826390	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel






INTRODUCTION

The Veteran served honorably in the U.S. Army on active duty from February 2005 through August 2008 and had subsequent periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded to allow VA to perform additional evidentiary development.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  VA's duty to assist claimants may also require it to afford a claimant a medical examination.

A review of the Veteran's recent VA treatment records reveals a February 2015 examination report in which the Veteran was found to have a current diagnosis of obstructive sleep apnea.  In-service treatment records also include reports from February 2006 and March 2008 that include symptoms of snoring.  In the March 2018 examination report, the Veteran's treating clinician also questioned whether apnea was a problem.  Although sleep studies conducted between March 2008 and the February 2015 VA polysomnogram appear to have ruled out obstructive sleep apnea in the intervening period, the Board finds that the "low" threshold to obtain a medical examination has been met due to the possibility that the Veteran's current apnea may be related to in-service symptoms of snoring.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, VA is obligated to obtain a medical examination in connection with the Veteran's claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a medical examination with a qualified medical professional to determine the etiology of his current obstructive sleep apnea.  The entire claims file should be made available to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  Any tests or studies deemed necessary should be completed and the examiner should take a complete medical history from the Veteran.  The examiner is asked to provide an opinion and a complete rationale regarding the following items:

a.  Is it at least as likely as not (50 percent probability or greater) that the claimant's current obstructive sleep apnea arose in or is otherwise etiologically related to active duty service?  The examiner is asked to specifically comment on the references to apnea and snoring that appear in the Veteran's service treatment records.  

b.  If the examiner determines that sleep apnea is not etiologically related to service, the examiner is asked to provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms of snoring are indicative of any undiagnosed illness attributable to his service in Southwest Asia or a medically unexplained chronic multisymptom illness.

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

2.  After ensuring compliance with the directive above, conduct any other development deemed necessary or raised by the record.

3.  Finally, readjudicate the Veteran's claim.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




